DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim amendments filed on 10/04/2021.  As directed by the amendment: claims 1, 6, 11, 16, and 18 have been amended; claims 8-9, and 14-15 have been cancelled; and no claims have been added. Thus, claims 1-7, 10-13, and 16-20 are presently pending in this application.

Response to Arguments
Applicant's arguments filed 10/04/2021 are considered persuasive and therefor Examiner has provided amended claim rejections below.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aklog et al. (US 2009/0163846 A1).

In regards to claim 11:
A medical device comprising: an elongate tubular member defining a tube lumen (Fig. 2A-H element 10, lumen element 12); an expandable member disposed on a distal portion of the elongate tubular member (Fig. 2A-2H element 20, Para. 40 “distal end 11 of cannula 10 may be in the shape of a funnel 20”) and extending distally beyond a distal end of the elongate tubular member (Fig. 2A-2H element 20 extending past element 11), the expandable member being configured to expand from a collapsed delivery configuration (Fig. 2A element 20) to a distally-open expanded configuration (Fig. 2B element 20), wherein when in the distally-open expanded configuration the expandable member defines a funnel configured to direct material into the tube lumen (Para. 40 “providing distal end 11 with funnel 20, a vortex effect may be generated during suctioning to better direct the undesirable material into the funnel 20.”), wherein the expandable member is configured to block fluid flow there through when in the distally-open expanded configuration (Para. 40 “Funnel 20, with its design, may be placed directly at a site of interest 23 to engage undesirable material 24 (FIG. 2C), or spatially away from the site of interest 23 to capture the undesirable material 24 (FIG. .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 10, 12-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aklog et al. (US 2009/0163846 A1) in view of Thompson et al. (US 2011/0106135 A1).

In regards to claim 1:
A medical device comprising: an elongate tubular member (Fig. 2A-H element 10) having a distal portion and a distal end, a proximal portion and a proximal end, and defining a tube lumen extending from the distal end to the proximal end (Fig. 1 element 10, Para. 37 “Cannula 10 may further include a proximal end 13 in opposing relations to the distal end 11, and through which the captured material may exit from the cannula 10”, Fig. 1 element 12 Para. 37 “Cannula 10 may also include a lumen or pathway 12”); 

    PNG
    media_image1.png
    184
    253
    media_image1.png
    Greyscale

Aklog does not appear to explicitly teach the valve member as claimed. Thompson teaches, a valve member (Fig. 1 element 112, Para. 51 “The aspiration port 112 typically contains a valve fitting to prevent the backflow of venous blood when aspiration is not being performed.”) in fluid communication with the tube lumen (Para. 30 “aspiration port 112 and infusion port 114 may be operably connected to aspiration means and infusion means”, Para. 31 “The elongate element 222 has an aspiration lumen 224” Fig. 6B element 624 connect to a filter type expandable member element 630) the valve member configured to selectively block and selectively allow for flow through the tube lumen (Para. 51 “The aspiration port 112 typically contains a valve 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the tube lumen taught by Aklog to include a valve member in fluid communication with the tube lumen as taught by Thompson. This would have been motivated by preventing backflow as taught by Thompson (Para. 51 “The aspiration port 112 typically contains a valve fitting to prevent the backflow of venous blood when aspiration is not being performed.”)

In regards to claim 2:
The medical device of claim 1, wherein the expandable member is biased to the distally-open expanded configuration (Para. 41 “To provide a funnel shaped distal end, cannula 10 may include, in an embodiment, a sheath 21 circumferentially situated about distal end 11 of cannula 10. Sheath 21, as illustrated, may be designed to slide toward as well as away from the distal end 11 of cannula 10. In that way, when the distal end 11 is positioned at the site of interest 23, and sheath 21 is retracted (i.e., slid away from the distal end 11), funnel 20 may be exposed and expanded into the desired shape in order to engage undesirable material 24. To collapse funnel 20, sheath 21 may be advanced toward the distal end 11 and over the funnel 20.” Demonstrates element 21 is biased to the expanded configuration as it expands after sheath element 21, restricts it to closed configuration, is withdrawn).
In regards to claim 3
The medical device of claim 1, further including an outer tubular member (Fig. 2A element 21) movable between an extended position in which the outer tubular member extends over the expandable member and maintains the expandable member in the collapsed delivery configuration (Fig. 2A elements 21), and a retracted position in which the outer tubular member is proximal of the expandable member, permitting the expandable member to expand into the distally- open expanded configuration (Fig. 2B element 21. Para. 41 “To provide a funnel shaped distal end, cannula 10 may include, in an embodiment, a sheath 21 circumferentially situated about distal end 11 of cannula 10. Sheath 21, as illustrated, may be designed to slide toward as well as away from the distal end 11 of cannula 10. In that way, when the distal end 11 is positioned at the site of interest 23, and sheath 21 is retracted (i.e., slid away from the distal end 11), funnel 20 may be exposed and expanded into the desired shape in order to engage undesirable material 24. To collapse funnel 20, sheath 21 may be advanced toward the distal end 11 and over the funnel 20.”).
In regards to claim 4:
The medical device of claim 1, wherein the expandable member includes a proximal end and a distal end (See annotated Fig. 2B below), and wherein when the expandable member is in the expanded configuration, the distal end of the expandable member has an outer diameter that is greater than an outer dimeter of the proximal end of the expandable member (Para. 40 “distal end 11 of cannula 10 may be in the shape of a funnel 20, and may be provided with a diameter, for example, approximately at least three times that of pathway 12.”).

    PNG
    media_image2.png
    235
    246
    media_image2.png
    Greyscale

In regards to claim 5:
The medical device of claim 1, wherein the expandable member includes a proximal end and a distal end (See annotated Fig. 2B below), wherein the distal end of the expandable member defines a distal opening into the expandable member lumen, and the distal opening is smaller when22S:\Final\2001\2001.1786101\2001.1786101 Application 2-23-2018.docx 17-0071US01 the expandable member is in the collapsed delivery configuration than when in the expanded configuration (Para. 40 “distal end 11 of cannula 10 may be in the shape of a funnel 20, and may be provided with a diameter, for example, approximately at least three times that of pathway 12.” As the expanded member has a diameter three times greater than the pathway, element 12, in the expanded configuration the distal opening must be smaller in the collapsed configuration as Fig. 1 element 21 forces it closed to be the size of the pathway element 12).

    PNG
    media_image3.png
    274
    486
    media_image3.png
    Greyscale

In regards to claim 6:
The medical device of claim 1, wherein the expandable member includes a proximal end and a distal end (See annotated Fig. 2B below), and wherein when the expandable member is in the distally-open expanded configuration, the expandable member tapers from a wider diameter portion near the distal end of the expandable member to a narrower diameter portion near the proximal end of the expandable member (See annotated Fig. 2B below. Para. 40 “distal end 11 of cannula 10 may be in the shape of a funnel 20, and may be provided with a diameter, for example, approximately at least three times that of pathway 12.”).

    PNG
    media_image4.png
    274
    498
    media_image4.png
    Greyscale

In regards to claim 7:
The medical device of claim 1, wherein the expandable member, when in the distally-open expanded configuration, is configured to funnel embolic material into the tube lumen (Para. 40 “Funnel 20, with its design, may be placed directly at a site of interest 23 to engage undesirable material 24 (FIG. 2C), or spatially away from the site of interest 23 to capture the undesirable material 24 (FIG. 2D).” Para. 2 “More particularly, the present invention relates to systems and methods for removing substantially en bloc clots, thrombi, and emboli, among others, from within heart chambers, as well as medium to large vessels, while reinfusing fluid removed from the site of interest back into the patient to minimize fluid loss.” Demonstrates what is considered to be undesirable material.).
In regards to claim 10:
The medical device of claim 1, wherein the expandable member includes a proximal end and a distal end, wherein the proximal end of the expandable member is 
    PNG
    media_image5.png
    206
    339
    media_image5.png
    Greyscale


In regards to claim 12:
The medical device of claim 11, Aklog does not appear to explicitly teach the valve member as claimed. Thompson teaches, further including a valve member disposed on a proximal portion of the elongate tubular member (Fig. 1 element 112, Para. 51 “The aspiration port 112 typically contains a valve fitting to prevent the backflow of venous blood when aspiration is not being performed.”), the valve member configured to selectively block and selectively allow for flow through the tube lumen (Para. 51 “The aspiration port 112 typically contains a valve fitting to prevent the backflow of venous blood when aspiration is not being performed.”)
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the tube lumen taught by Aklog to include a valve member in fluid communication with the tube lumen as taught by Thompson. This would have been motivated by preventing backflow as taught by Thompson (Para. 51 “The aspiration port 

In regards to claim 13:
The medical device of claim 11, further including an outer tubular member (Fig. 2A element 21) movable first position in which the outer tubular member extends over the expandable member and maintains the expandable member in the collapsed delivery configuration (Fig. 2A elements 21), and a second position in which the outer tubular member is removed from the expandable member, permitting the expandable member to expand into the expanded configuration (Fig. 2B element 21. Para. 41 “To provide a funnel shaped distal end, cannula 10 may include, in an embodiment, a sheath 21 circumferentially situated about distal end 11 of cannula 10. Sheath 21, as illustrated, may be designed to slide toward as well as away from the distal end 11 of cannula 10. In that way, when the distal end 11 is positioned at the site of interest 23, and sheath 21 is retracted (i.e., slid away from the distal end 11), funnel 20 may be exposed and expanded into the desired shape in order to engage undesirable material 24. To collapse funnel 20, sheath 21 may be advanced toward the distal end 11 and over the funnel 20.”).
In regards to claim 16:
A method of treatment, the method comprising: introducing a medical device into a blood vessel of a patient, the medical device including (Para. 2 “The present invention relates to systems and methods for removing undesirable materials from a site of 

    PNG
    media_image1.png
    184
    253
    media_image1.png
    Greyscale

Aklog does not appear to explicitly teach the valve member and retrograde direction as claimed. Thompson teaches, a valve member (Fig. 1 element 112, Para. 51 “The aspiration port 112 typically contains a valve fitting to prevent the backflow of venous blood when aspiration is not being performed.”)  disposed on the proximal portion of the elongate tubular member (Fig. 1 element 112), the valve member configured to selectively block and selectively allow for flow through the tube lumen (Para. 51 “The aspiration port 112 typically contains a valve fitting to prevent the backflow of venous blood when aspiration is not being performed.”); through the vessel in a retrograde direction to a position downstream of a treatment site (Fig. 9 elements 910, 920, 930, 940, 950, 960, 970, 980 and 990. Para. 46 “At step 920 a guidewire is delivered to a target location in the inferior vena cava of a patient. Typically, the inferior vena cava is accessed intravascularly through one of a number of veins such as the femoral vein, the jugular vein or the subclavian vein.” Emphasis added. In order to reach the inferior vena cava from the jugular vein the catheter would pass through the superior vena cava then travel in a retrograde direction through the inferior vena cava. Considered downstream as this would position the filter between the treatment site and the right atrium of the heart.).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the tube lumen taught by Aklog to include a valve member in fluid communication with the tube lumen as taught by Thompson. This would have been motivated by preventing backflow as taught by Thompson (Para. 51 “The aspiration port 112 typically contains a valve fitting to prevent the backflow of venous blood when aspiration is not being performed.”)
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the method taught by Aklog to include the retrograde direction and downstream positioning taught by Thompson. This is motivated by choosing the best treatment method for the condition the patient is facing at the time. Aklog also demonstrates multiple treatment methods (Para. 71-74) are possible and choosing the most appropriate treatment method from known treatment methods is considered to be within the level of ordinary skill in the art.
In regards to claim 17:
The method of claim 16, further including, performing a procedure at the treatment site (Para. 71-75 “Once reinfusion cannula 75 is in place and components of system 70 have connected, pump 73 may be activated, and suction cannula 71 may then be placed against and in substantial engagement with the undesirable material 706 at the site of interest 702 for removal by suctioning through the suction cannula 71. The undesirable material 706 and circulatory fluid removed from the site of interest 702 may thereafter be directed along suction cannula 71 into filter device 72 where the undesirable material 706 can be entrapped and removed from the fluid flow.”) 
In regards to claim 18:
The method of claim 17, wherein the procedure includes one or more of angioplasty, atherectomy, thrombectomy, stent deployment, and therapeutic agent delivery (Para. 71-75 “Once reinfusion cannula 75 is in place and components of system 70 have connected, pump 73 may be activated, and suction cannula 71 may 
In regards to claim 19:
The method of claim 16, Aklog does not appear to explicitly teach opening the valve as claim. Thompson teaches, further including, opening the valve member to allow for flow from the blood vessel through the tube lumen (Para. 51 “The aspiration port 112 typically contains a valve fitting to prevent the backflow of venous blood when aspiration is not being performed.” When the valve is closed backflow is prevented when the valve is open aspiration flow is allowed).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the tube lumen taught by Aklog to include a valve member in fluid communication with the tube lumen as taught by Thompson. This would have been motivated by preventing backflow as taught by Thompson (Para. 51 “The aspiration port 112 typically contains a valve fitting to prevent the backflow of venous blood when aspiration is not being performed.”)

In regards to claim 20:
The method of claim 16, wherein expanding the expandable member includes establishing apposition of at least a portion of the expandable member with a wall of the 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark A Igel whose telephone number is (571)272-7015. The examiner can normally be reached Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783